STONE, C. J.-
-We may concede that N. D. Johnson was the agent of his wife in conducting the partnership business, in which she appears to have been a member, and still the declarations he is alleged to have made afterwards, being only narrative of a past transaction, are not legal evidence to fix a charge on her, or on her estate.. Her estate is statutory, and nothing her husband can say or do can bind it, except to the extent the statute makes it hable for “articles of comfort and support of the household” &c : Code of 1876 § 2711. Chatham v. Newman, 69 Ala. 547; Lee v. Campbell, 61 Ala. 12; Gaus v. Williams, 62 Ala. 41; Lee v. Tannenbaum, lb. 501; Carver v. Eads, 65 Ala. 190; Brunson v. Brooks, 68 Ala. 248; Ala. Or. So. R. R. Co. v. Hawk, 72 Ala. 112; Lewis v. Lee County, 73 Ala. 148; Belmont Coal R. R. Co. v. Smith, 74 Ala. 206.
Disallowing the testimony of Johnson’s admissions, testified to have been made in the presence of Powell and others, we *283are not clearly convinced the chancellor erred in failing to find affirmatively that the money or merchandise of the partnership entered into the purchase of the iron or engine. Nooe v. Garner, 70 Ala. 443.
Mrs. Johnson owned a coal mine, her statutory separate estate, which was being mined, and the output sold. Her husband N. D. Johnson appears to have overlooked the mining, and settled with the laborers. It is inferable, rather than proved, that he superintended the sale of the coal. "Whether the mine was operated on his own, or on his wife’s account, is neither averred nor proved. Iron was purchased, and with it a tram-road was constructed on Mrs. Johnson’s land, extending from the mine to the Alabama Great Southern railroad track, and an engine purchased to run upon it. The theory of the bill is that the money and merchandise of Ward & Co., co-partners with Mrs. Johnson, were used and consumed in paying laborers who mined the coal, and prepared it for market ; and that with this coal and its proceeds the iron and engine were purchased and paid for. The purpose of the bill is to assert a lien on the iron and engine, for the payment of the debts of the firm of Ward & Co. We need not and do not decide whether the bill could be maintained, if its averments were proved. Jones v. Dawson, 19 Ala. 672; Mulhall v. Williams, 32 Ala. 489; Ridley v. Hereford, 66 Ala. 261; Copeland v. Kehoe, 67 Ala. 594; Lee v. Winston, 68 Ala. 402. With the limited power a married woman has over her statutory separate estate, it is a perilous undertaking to form a commercial partnership with her.
The decree of the chancellor must be affirmed.